                    UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF TENNESSEE
                  EASTERN DIVISION


NIA GLENN-LOPEZ,                           JUDGMENT IN A CIVIL CASE

      Plaintiff,

vs.


JASON S. MANGRUM, ET AL.,                  CASE NO: 17-2147-STA-cgc

      Defendants.



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.


IT IS SO ORDERED AND ADJUDGED that in accordance with the Order
Adopting Magistrate Judge’s Report and Recommendation entered on
June   11,  2019, the Court hereby adopts the Report and
Plaintiff’s Complaint is DISMISSED.




                                           APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 6/11/2019                     THOMAS M. GOULD
                                    Clerk of Court

                                           s/Maurice B. BRYSON
                                    (By)    Deputy Clerk
